Citation Nr: 1516434	
Decision Date: 04/16/15    Archive Date: 04/24/15

DOCKET NO.  13-06 514A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUES

1.  Entitlement to higher initial evaluations for cervical degenerative disc disease, spondylosis, and cervicalgia with residuals status post discectomy and fusion at C4-5 and C5-6, rated as 10 percent disabling prior to September 10, 2014 and as 20 percent disabling from that date.

2.  Entitlement to an initial evaluation in excess of 10 percent for lumbar degenerative disc disease to include scoliosis.

3.  Entitlement to an initial evaluation in excess of 10 percent for left hip femoral acetabular impingement syndrome.

4.  Entitlement to an initial compensable evaluation for irritable bowel syndrome (IBS).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service from March 1990 to August 2011.

This matter comes before the Board of Veterans' Appeals (Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  Jurisdiction over the Veteran's claims file currently resides with the Anchorage, Alaska RO.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) via videoconference in September 2014.  A transcript of her hearing has been associated with the electronic record.

The Board notes that, during the pendency of this appeal, the Agency of Original Jurisdiction (AOJ) developed evidence pertaining to the Veteran's cervical spine disability and issued a rating decision in March 2015 that awarded a 20 percent evaluation effective September 10, 2014.  The Board has characterized the issue pertaining to an increased rating for the Veteran's cervical spine disability in accordance with this award.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks higher initial evaluations for her cervical spine, lumbar spine, and left hip disabilities.  On VA examination in July 2011, the examiner provided the results of range of motion testing of the cervical spine, lumbar spine, and left hip, and indicated that information concerning functional impairment on flare-ups could not be provided without resorting to speculation but did not explain why.  Accordingly, another examination concerning the lumbar spine and left hip is warranted.  The report of a March 2015 VA cervical spine examination indicates both that the Veteran did not report flare-ups affecting the function of the cervical spine and that she did report weekly flare-ups which were mild to moderate and lasted 1-2 hours.  The examiner could not provide information as to any additional limitation of motion due to flare-ups without resorting to speculation without observing function under these conditions.  The examiner also indicated that the hard copy paper claims folder was reviewed, however, the claims folder was at the Board during this time frame.  In light of these discrepancies, the Board finds that another examination of the cervical spine should be conducted.

The Veteran also seeks an initial compensable evaluation for her IBS.  During her hearing, she testified that without the use of over the counter supplements, she had daily abdominal distress and regular constipation.  This suggests that this disability has worsened since the Veteran was last examined in July 2011.  The Board therefore concludes that a current examination is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify any additional VA and non-VA medical records (to include any records of treatment at military treatment facilities since her retirement from service), not already associated with the claims file, that are relevant to her appeal.  Request that the Veteran complete and return any necessary authorization forms.

2.  Upon completion of the development outlined in paragraph 1, schedule the Veteran for a VA examination to determine the severity of her cervical spine, lumbar spine, and left hip disabilities.  The claims folder should be forwarded to the examiner for review, and the examiner should be given access to the electronic record.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations referable to the Veteran's service-connected cervical spine, lumbar spine, and left hip.

The examiner should identify any objective evidence of pain and assess the extent of any pain.  The extent of any incoordination, weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to incoordination, weakened movement and excess fatigability should be assessed in terms of additional degrees of limitation of motion, to include on use and during flare-ups. Specifically, the examiner should indicate the point at which pain or any other factor limits motion. If such is not possible, the examiner should explain why.  

The examiner should describe any other functional impairment or deformity of the cervical spine, lumbar spine, or left hip.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why this is not possible.

 The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

3.  Upon completion of the development outlined in paragraph 1, schedule the Veteran for a VA examination to determine the severity of her IBS.  The claims folder should be forwarded to the examiner for review, and the examiner should be given access to the electronic record.  Any and all studies, tests and evaluations deemed necessary by the examiner should be performed.  The examiner should also elicit a history, the pertinent details of which should be included in the examination report.

Following examination of the Veteran and review of the claims file, the examiner should identify all currently present manifestations of the Veteran's IBS, to include their severity and frequency.  

If any of the above inquiries cannot be addressed, the examiner should provide a complete explanation as to why this is not possible.

 The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.

4.  Review the examination reports for compliance with the Board's directives.  Any corrective action should be undertaken prior to recertification to the Board.

5.  Then, readjudicate the claims on appeal, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, she and her representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




